SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO (RULE 13e-4) TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 REACHLOCAL, INC. (NAME OF SUBJECT COMPANY (ISSUER)) REACHLOCAL, INC. (NAME OF FILING PERSON (OFFEROR)) OPTIONS TO PURCHASE COMMON STOCK, PAR VALUE $0.00 (TITLE OF CLASS OF SECURITIES) 75525F104 (CUSIP NUMBER OF CLASS OF SECURITIES) ADAM F. WERGELES, ESQ. REACHLOCAL, INC. 21, SUITE 1600 WOODLAND HILLS, CALIFORNIA 91367 (818) 274-0260 (NAME, ADDRESS AND TELEPHONE NUMBER OF PERSON AUTHORIZED TO RECEIVE NOTICES AND COMMUNICATIONS ON BEHALF OF THE FILING PERSON) COPY TO: BRADLEY A. HELMS, ESQ. LATHAM & WATKINS LLP LOS ANGELES, CALIFORNIA 90071-1560 (213) 485-1234 CALCULATION OF FILING FEE TRANSACTION VALUATION * AMOUNT OF FILING FEE ** * Calculated solely for purposes of determining the filing fee. The calculation of the Transaction Valuation assumes that all outstanding options to purchase shares of ReachLocal, Inc. common stock that may be eligible for exchange in the offer will be exchanged pursuant to the offer. These options cover an aggregate of3,164,826 shares of ReachLocal, Inc. common stock and have an aggregate value of $2,568,889 as of November 25 , calculated using the Black-Scholes option pricing model. ** The amount of the filing fee, calculated in accordance with Rule 0-11(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), equals $116.20 per $1,000,000 of the aggregate amount of the Transaction Valuation. The Transaction Valuation set forth above was calculated for the sole purpose of determining the filing fee and should not be used for any other purpose. [ ] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Not applicable. Filing party: Not applicable. Form or Registration No.: Not applicable. Date Filed: Not applicable. [ ] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [ ] third-party tender offer subject to Rule 14d-1. [
